                           Case 14-80978         Doc 44      Filed 05/06/19      Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF NORTH CAROLINA

RE:
JOSE S CERVANTES                                                             CASE NO. 14-80978- C-13D
P O BOX 2541                                                                 JUDGE BENJAMIN A. KAHN
HENDERSON, NC 27536
a/k/a JOSE S CERVANTES-PONCE
           Debtor

SSN(1) XXX-XX-9089                                                           DATE: 05/06/2019


                                 NOTICE OF FILING OF TRUSTEE'S FINAL REPORT

    The above named Debtor(s) filed a petition commencing a case under Chapter 13 of the Bankruptcy Code on
September 04, 2014. A plan was confirmed by the Court and the Debtor has completed all payments under the plan. The
Trustee has filed a Final Report showing the following in reference to your claim:


Claim        Claim
Number       Filed / Not Filed          Account Number                            Amount Allowed            Amount Paid
Clerk, U.S. Bankruptcy Court                                                                                        $0.00


    A full copy of the Final Report is on file with the Clerk. If you did not receive the amount paid from the Trustee, you
may file a written objection to the Trustee’s Final Report with the Clerk’s Office. If no objection is filed within thirty
(30) days from the date of this Notice, the Final Report shall be approved. If an objection is filed, a hearing may be
scheduled.




                ATTORNEY FOR THE DEBTOR(S):                           TRUSTEE:
                DONALD D PERGERSON                                    Richard M. Hutson, II
                406 DABNEY DRIVE                                      P. O. BOX 3613
                P O BOX 2289                                          DURHAM, NC 27702-3613
                HENDERSON, NC 27536

                                                                      DATED: May 06, 2019
                ADDRESSEE:                                            FOR THE COURT:
                REID WILCOX                                           REID WILCOX
                CLERK, U.S. BANKRUPTCY COURT                          CLERK, U.S. BANKRUPTCY COURT
                P.O. BOX 26100                                        P.O. BOX 26100
                GREENSBORO, NC 27420                                  GREENSBORO, NC 27420
                          Case 14-80978        Doc 44     Filed 05/06/19      Page 2 of 2



JOSE S CERVANTES                                                                         Case No. 14-80978- C-13D


                           NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                                    CERTIFICATE OF SERVICE

    I hereby certify that Notice of Filing of Trustee's Final Report was sent by first class mail to the below listed
parties at the addresses supplied as follows:

JOSE S CERVANTES                                              REID WILCOX
P O BOX 2541                                                  CLERK, U.S. BANKRUPTCY COURT
HENDERSON, NC 27536                                           P.O. BOX 26100
                                                              GREENSBORO, NC 27420

DONALD D PERGERSON                                            BSI FINANCIAL SERVICES
406 DABNEY DRIVE                                              1425 GREENWAY DR STE 400
P O BOX 2289                                                  IRVING, TX 75038
HENDERSON, NC 27536

CREDIT BUREAU OF GREENSBORO                                   INTERNAL REVENUE SERVICE
P O BOX 26140                                                 CENTRALIZED INSOLVENCY OPERATIONS
GREENSBORO, NC 27402                                          P O BOX 7346
                                                              PHILADELPHIA, PA 19101-7346

N.C. EMPLOYMENT SECURITY COMMISSION                           NC DEPARTMENT OF REVENUE
PO BOX 26504                                                  P O BOX 25000
RALEIGH, NC 27611                                             RALEIGH, NC 27640-0002

PROGRESS ENERGY CAROLINAS, INC.                               US BANK TRUST NA
PO BOX 1771                                                   % BSI FINANCIAL SERVICES
RALEIGH, NC 27602-1771                                        P O BOX 679002
                                                              DALLAS, TX 75267-9002

VANCE COUNTY TAX OFFICE
122 YOUNG STREET STE E
HENDERSON, NC 27536




Date:     May 06, 2019                                       /s/ Qiana Michaux
                                                             Chapter 13 Office
                                                             Durham



                                                    PAGE 1 OF 1
